16960DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 12/29/2020, 02/09/2021 and 04/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “PUSCH”. It is suggested to replace it with “physical uplink shared channel (PUSCH)” for clarity.  

Claim Objections
Claims 1-9 and 23-30 are objected to because of the following informality:  
Claim 1 recites, “a method of determining a cap of transmission resources ..., comprising: determining ...”. It is unclear with respect to the above-mentioned recitation as to where the method is implemented. It is suggested to revise “a method” by inserting a preamble to clarify where the method is implemented.
Claim 6 recites, “a PUSCH” (line 5). It is suggested to replace it with “the PUSCH” for clarity. Claim 7 (line 4) and 28 (line 4) 
Claim 6 recites, “wherein X represents a cap value ...” (line 9). It is suggested to replace it with “wherein X represents the cap value ... ” for clarity. Claim 7 (line 8); claim 8 (line 8); and claim 28 (lines 8, 22 and 43) are objected to at least based on a similar rational applied to claim 6.
Claim 28 recites, “if an quantity of information bits of a hybrid ...” (line 45). It is suggested to replace it with “if the quantity of information bits of the hybrid ... ” for clarity.
Claim 28 recites, “... a quantity of coded modulation symbols ...” (line 46). It is suggested to replace it with “... the quantity of coded modulation symbols ...” for clarity.
Claim 28 recites, “... a quantity of elements ... a set of resource units .... a quantity of all OFDM symbols ... a quantity of all symbols ... by a demodulation reference signal (DMRS)“ (lines 51-54). It is suggested to replace it with “... the quantity of elements ... the set of resource units .... the quantity of all OFDM symbols ... the quantity of all symbols ... by the demodulation reference signal (DMRS)” for clarity.
Claim 23 recites, “a communication device, comprising: a storage, a processor, and a program stored in the storage and configured to be executed by the processor ...”. For clarity and placing the claim into a proper machine claim, it is suggested to replace it with “a communication device, comprising: a storage including a program; and a processor, the program stored in the storage being executed by the processor ...” so that the aforementioned list of devices, comprised by the communication device, which are performing these actions/steps (see MPEP 2106.03, section 1; MPEP 2173.05(p), section II).
Claim 30 recites, “a computer-readable storage medium ... to implement the steps in the method of ... claim 1”. It is suggested to revise “the steps of the method of ... claim 1” to incorporate particular steps recited in claim 1 for clarity.
Claims 2-9 and 24-30 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a signal per se, claimed as such wave forms.
Claim 30 recites, “a computer readable storage medium storing ... a computer program …” in in line 1. 
The specification states: 
A person skilled in the art may understand that all or a part of the steps of the embodiments may be implemented by hardware or a computer program configured to instruct relevant hardware. The computer program includes instructions for performing some or all steps in the foregoing method. The computer program may be stored in a readable storage medium. The storage medium may be a storage medium in any form (see, ¶0079); and 
The present disclosure further provides in some embodiments a communication device (which may be UE or a base station), and as shown in FIG. 2, the communication device includes: a storage 21, a processor 22, and a program 23 stored in the storage 21 and configured to be executed by the processor 22, where the processor 22 is configured to execute the program to implement the following step ...; (see, ¶0080) (Emphasis added.)
It is seen from the above disclosure of the specification that medium where program is being stored will fail to exclude embodiments of a computer readable storage medium, as claimed, from non-statutory embodiments such as such as carrier signal, radio wave, light wave, and transmission medium/media. 
Further, there is no explicit description on relationship between the claimed “computer readable storage medium” and any non-transitory storage medium such as memory.
Thus, the applicant fails inclusively and specifically provide antecedent basic to limit the specific statutory embodiments, “computer readable storage medium” belongs to the intrinsic non-statutory embodiments such as carrier signal, radio wave, light wave, and transmission medium/media. 
Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in § 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a “chemical union,” nor a gas, fluid, powder, or solid. Signals are not “composition[s] of matter.” Thus, a transitory, propagating signal is not a “process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter. (see In re Nuijten, 500 F. 3d 1346 1356 n.7 (Fed. Cir 2007). 
In view of the above analysis, claim 30 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-9 and 21-22, 26 and 28-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites, an equation, 

    PNG
    media_image1.png
    128
    425
    media_image1.png
    Greyscale

It is unclear what the vertical lines, ┌    ┐, in this equation represent. Claims 7-8 and 28 are rejected at least based on a similar rational applied to claim 6. Further, it is unclear what the symbol, “X” represents. Is it a variable alphabet X or a multiplication sign? It is also unclear whether “ratio” is only applicable to (l) or entire summation. For the purpose of examination only, it is interpreted as best understood.
Claim 6 recites, an equation, 

    PNG
    media_image2.png
    61
    241
    media_image2.png
    Greyscale

It is unclear what the vertical lines at both sides of 
    PNG
    media_image3.png
    54
    63
    media_image3.png
    Greyscale
 represent. Claims 7-8 and 28 are rejected at least based on a similar rational applied to claim 6. For the purpose of examination only, it is interpreted as best understood.
Claim 4 recites, “respective ratio coefficients” (line 2) and “a ratio coefficient” (line 6). It is unclear in what relationship they are associated with “a ratio coefficient” (line 3 of claim 1). Claims 5 and 26-27 are rejected at least based on a similar rational applied to claim 4. For the purpose of examination only, it is interpreted as best understood. 
Claim 26 recites, “... a quantity of coded modulation symbols of transmission of a CSI part 1 ...” (lines 49-50). It is unclear in what relationship it is associated with “... the quantity of coded modulation symbols of the CSI part 1 ..” (lines 22-23).
Claims 9, 21-22 and 29 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 23-25, 27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US Publication No. 2017/0318575). 
Note that Park was cited by Applicant in the IDS received on 12/29/2020.

Regarding claim 1, Park teaches, a method of determining a cap of transmission resources available for control information [¶0249-0250 and 0290-0292, a method of calculating a coded symbol number for transmission of UCI in the PUSCH; further see, equations 8 and 10; note that for example, Qk’ is the number of coded symbols for UCI transmissions for each PUSCH which is one of  
    PNG
    media_image4.png
    57
    60
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    49
    49
    media_image5.png
    Greyscale
, further note that each of the values is an upper limit or maximum value] (i.e., cap)], comprising: 
determining, according to a ratio coefficient, a cap of transmission resources to be occupied by coded modulation symbols of control information on a physical uplink shared channel (PUSCH) [¶0249-0250 and 0290-0292, a method of calculating a coded symbol number for transmission of UCI in the PUSCH; further see, equations 8 and 10; note that for example, Qk’ is the number of coded symbols for UCI transmissions for each PUSCH which is one of  
    PNG
    media_image4.png
    57
    60
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    49
    49
    media_image5.png
    Greyscale
, further note that each of the values is an upper limit or maximum value] (i.e., cap); further note that “beta_k” is a design parameter (i.e., ratio coefficient)].  

Regarding claim 2, Park teaches all the limitations of claim 1 and particularly, "the ratio efficient" as set forth above, and Park further teaches, a ratio coefficient configured by a base station by using higher layer signaling [¶0291, the independent beta values are notified by eNB via a higher layer signal].  

Regarding claim 3, Park teaches all the limitations of claim 1 and particularly, "the ratio efficient" as set forth above, and Park further teaches, the ratio coefficient is greater than 0 and is  equal to 1 [¶0265, beta (design parameter) is equal to 1]. 

Regarding claim 23, Park teaches, a communication device [FIG. 17; ¶0399, a transmitter or a receiver 20]	, comprising:
	a storage [FIG. 17; ¶0399, memory 12, 22];
	a processor [FIG. 17; ¶0399, processor 11, 21], and a program stored in the storage and configure to be executed by the processor [FIG. 17; ¶0399-0400, the program stored in the memory and configured to be executed by the processor 11, 21], wherein the processor is configured to execute the program to implement step(s) [FIG. 17; ¶0399-0400, the processor is configured to execute the program to perform actions].
	Thus, claim 23 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 30, Park teaches a computer-readable storage medium storing therein a computer program [FIG. 17; ¶0399-0400, memory 12, 22 storing a program], wherein the program is configured to be executed by a processor, to implement the steps [FIG. 17; ¶0399-0400, the program is configured to be executed by processor 11, 21, to implement actions].
Thus, claim 30 is rejected at least based on a similar rational applied to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2017/0318575) in view of Heo et al (US Publication No. 2011/0310986).

Regarding claim 4, although Park teaches all the limitations of claim 1 and particularly, "the determining, according to the ratio coefficient, the cap of transmission resources to be occupied by coded modulation symbols of control information on the PUSCH " as set forth above, Park does not explicitly teach (see, emphasis), wherein different uplink control information (UCI) types correspond to respective ratio coefficients, ... determining transmission resources to be occupied by coded modulation symbols of control information of a UCI type on the PUSCH according to a ratio coefficient corresponding to the UCI type.  
	However, Heo teaches, different uplink control information (UCI) types correspond to respective ratio coefficients [¶0115-0118, different uplink control information (UCI) types including HARQ-ACK 1, HARQ-ACK 2, ... HARQ-ACK 4 (see, Table 3A) correspond to respective beta offset values] ... determining transmission resources to be occupied by coded modulation symbols of control information of a UCI type on the PUSCH according to a ratio coefficient corresponding to the UCI type [¶0115-0118, determining the number of coded symbols for UCI on each PUSCH according to the beta offset value corresponding to the UCI type].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Park by including the above-mentioned features as taught by Heo, because it would provide the system with the enhanced capability of reducing puncturing loss [¶0115 of Heo]. 

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 4.

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2017/0318575) in view of Takeda et al (US Publication No. 2020/0374917).

Regarding claim 5, although Park teaches all the limitations of claim 1 and particularly, " the determining, according to the ratio coefficient, the cap of transmission resources to be occupied by coded modulation symbols of control information on the PUSCH" as set forth above, Park does not explicitly teach (see, emphasis), different quantities of uplink control information (UCI) bits correspond to respective ratio coefficients, and ... control information with a quantity of UCI bits ...  a ratio coefficient corresponding to the quantity of UCI bits.  
However, Takeda teaches, different quantities of uplink control information (UCI) bits correspond to respective ratio coefficients [¶0036-0040, different number of bits of HARQ-ACK (or CSI part 1) correspond to respective values of beta offsets], and ... control information with a quantity of UCI bits ...  a ratio coefficient corresponding to the quantity of UCI bits [¶0036-0040, UCI control information HARQ-ACK (or CSI part 1) having the number of bits and each UCI control information corresponds to a beta offset].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Park by including the above-mentioned features as taught by Takeda, because it would provide the system with the enhanced capability of preventing a communication throughput in UCI on PUSCH from being reduced [¶0013 of Takeda].

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 5.

Allowable Subject Matter
Claims 6-9, 21-22 and 28-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Li et al (US Publication No. 2019/0007182) [¶0022-0028]
Jang et al (US Publication No. 2016/0080129) [¶0160-0162]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

                                                                                                                                                                                         

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469